1 ITW Conference Call Third Quarter Exhibit 99.2 2 ITW Agenda 1.Introduction…………… John Brooklier/David Speer 2.Financial Overview…………… Ron Kropp 3.Reporting Segments…………. John Brooklier 4.2010 Forecasts…………… Ron Kropp 5.Q & A…………… John Brooklier/Ron Kropp/David Speer 3 ITW Forward - Looking Statements This conference call contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 including, without limitation, statements regarding operating performance, revenue growth, diluted income per share from continuing operations, restructuring expenses and related benefits, tax rates, end market conditions, and the Company’s related 2010 forecasts.These statements are subject to certain risks, uncertainties, and other factors which could cause actual results to differ materially from those anticipated.Important risks that could cause actual results to differ materially from the Company’s expectations are detailed in ITW’s Form 10-K for 2009. 4 Conference Call Playback Replay number: 402-220-9717 No pass code necessary Telephone replay available through midnight of November 2, 2010 Webcast / PowerPoint replay available at itw.com website 5 ITW Quarterly Highlights 6 ITW Quarterly Operating Analysis 7 ITW Non Operating & Taxes ITW Invested Capital ITW Debt & Equity 10 ITW Cash Flow 11 ITW Acquisitions Transportation Quarterly Analysis 13 Transportation Key Points •Transportation segment benefited from our ongoing penetration into Auto OEM platforms; strong build environment also continued in Q3 ’10 •Auto OEM/Tiers: Worldwide base revenues +21.3% in Q3 ’10 vs. Q3 ’09 –North American Q3 ’10 base revenues: +28.5% vs. Q3 ’09 •North American auto builds increased 26% in Q3 ’10 vs. Q3 ’09 –International Q3 ’10 base revenue: +15.5% vs. Q3 ’09 •European auto builds grew 8% in Q3 ’10 vs. Q3 ’09 •Auto aftermarket Q3 ’10 worldwide base revenues: -2.5% in Q3 ’10 vs. Q3 ’09 as consumer spending softens Industrial Packaging Quarterly Analysis 15 Industrial Packaging
